       Case 5:20-cv-05146-LHK Document 265 Filed 08/12/21 Page 1 of 5




 1   BLEICHMAR FONTI & AULD LLP                      QUINN EMANUEL URQUHART &
     Lesley Weaver (Cal. Bar No.191305)              SULLIVAN, LLP
 2   Angelica M. Ornelas (Cal. Bar No. 285929)       Andrew H. Schapiro (admitted pro hac vice)
     Joshua D. Samra (Cal. Bar No. 313050)           andrewschapiro@quinnemanuel.com
 3   555 12th Street, Suite 1600                     191 N. Wacker Drive, Suite 2700
     Oakland, CA 994607
                                                     Chicago, IL 60606
 4   Tel.: (415) 445-4003
     Fax: (415) 445-4020                             Tel: (312) 705-7400
 5   lweaver@bfalaw.com                              Fax: (312) 705-7401

 6   DICELLO LEVITT GUTZLER LLC                      Stephen A. Broome (CA Bar No. 314605)
     David A. Straite (admitted pro hac vice)        stephenbroome@quinnemanuel.com
 7   One Grand Central Place                         Viola Trebicka (CA Bar No. 269526)
     60 East 42nd Street, Suite 2400                 violatrebicka@quinnemanuel.com
 8   New York, NY 10165                              865 S. Figueroa Street, 10th Floor
 9   Tel.: (646) 933-1000                            Los Angeles, CA 90017
     dstraite@dicellolevitt.com                      Tel: (213) 443-3000
10                                                   Fax: (213) 443-3100
     Amy E. Keller (admitted pro hac vice)
11   Adam Prom (admitted pro hac vice)               Counsel for Defendant; additional counsel
     Ten North Dearborn Street, 6th Fl.              listed in signature blocks below
12   Chicago, Illinois 60602
     Tel.: (312) 214-7900
13   Akeller@dicellolevitt.com

14   SIMMONS HANLY CONROY LLC
     Jason ‘Jay’ Barnes (admitted pro hac vice)
15   Mitchell M. Breit (admitted pro hac vice)
     An Truong (admitted pro hac vice)
16   112 Madison Avenue, 7th Floor
     New York, NY 10016
17   Tel.: (212) 784-6400
     Fax: (212) 213-5949
18   jaybarnes@simmonsfirm.com

19   Counsel for Plaintiffs

20                        UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
21
                                                     Case No. 5:20-cv-05146-LHK-SVK
22   PATRICK CALHOUN, et al., on behalf of
     themselves and all others similarly situated,   JOINT STIPULATION AND [PROPOSED]
23                                                   ORDER EXTENDING TIME FOR
            Plaintiffs,                              SUBMITTING [PROPOSED]
24
                                                     REDACTIONS TO TRANSCRIPT OF
                   v.
25                                                   JUNE 2, 2021 HEARING
     GOOGLE LLC,
26                                                   Judge:   Honorable Susan van Keulen
            Defendant.
27

28
                                                                     Case No. 5:20-cv-05146-LHK-SVK
                                     JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING TIME FOR
                                                                           PROPOSED REDACTIONS
       Case 5:20-cv-05146-LHK Document 265 Filed 08/12/21 Page 2 of 5




 1          Pursuant to Civil Local Rule 6-2, this joint stipulation is entered into between Plaintiffs and

 2 Google LLC (“Google”), collectively referred to as the “Parties.”

 3          WHEREAS, on June 1, 2021, Google filed its Administrative Motion to Seal the Courtroom

 4 for Hearing on Joint Submission (Dkt. 177) in Brown et al. v. Google, 5:20-cv-03664-LHK-SVK as

 5 Dkt. 182;

 6          WHEREAS, on June 1, 2021, the Court granted Google’s Administrative Motion to Seal the

 7 Courtroom for Hearing on Joint Submission, and ordered that “[w]ithin 7 business days of receipt

 8 of the transcript of the June 2 hearing, the Parties must jointly submit proposed redactions to the

 9 transcript.” Brown et al. v. Google, 5:20-cv-03664-LHK-SVK at Dkt. 183;

10          WHEREAS, the Parties received the Hearing Transcript on June 7, 2021 and the deadline to

11 submit the redactions pursuant to the Court’s July 15, 2021 order (Dkt. No. 248) is August 12, 2021;

12          WHEREAS, the Parties will exchange proposed redactions to the Hearing Transcript and

13 confer in good faith on the information to be redacted prior to filing;

14          WHEREAS, the Parties agree that an extension of time to submit redactions to the Hearing

15 Transcript will enable the Parties to reach an agreement on the information to be redacted;

16          NOW THEREFORE, the Parties stipulate to extend the deadline by which the Parties shall

17 submit proposed redactions to the Hearing Transcript, to August 19, 2021.

18

19 DATED: August 12, 2021

20

21 BLEICHMAR FONTI & AULD LLP                         QUINN EMANUEL URQUHART &
                                                      SULLIVAN, LLP
22
   By:      /s/                                       By: /s/ Andrew H. Schapiro
23 Lesley Weaver (Cal. Bar No. 191305)
                                                      Andrew H. Schapiro (admitted pro hac vice)
   Angelica M. Ornelas (Cal. Bar No. 285929)          andrewschapiro@quinnemanuel.com
24 Joshua D. Samra (Cal. Bar No. 313050)
   555 12th Street, Suite 1600                        191 N. Wacker Drive, Suite 2700
25 Oakland, CA 94607                                  Chicago, IL 60606
   Tel.: (415) 445-4003                               Telephone: (312) 705-7400
26 Fax: (415) 445-4020                                Facsimile: (312) 705-7401
   lweaver@bfalaw.com
27 aornelas@bfalaw.com
                                                      Stephen A. Broome (CA Bar No. 314605)
   jsamra@bfalaw.com                                  sb@quinnemanuel.com
28
                                                    -1-               Case No. 5:20-cv-05146-LHK-SVK
                                      JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING TIME FOR
                                                                            PROPOSED REDACTIONS
        Case 5:20-cv-05146-LHK Document 265 Filed 08/12/21 Page 3 of 5




 1 DiCELLO LEVITT GUTZLER LLC                    Viola Trebicka (CA Bar No. 269526)
                                                 violatrebicka@quinnemanuel.com
 2 By:        /s/                                865 S. Figueroa Street, 10th Floor
   David A. Straite (admitted pro hac vice)      Los Angeles, CA 90017
 3
   One Grand Central Place                       Telephone: (213) 443-3000
            nd
 4 60 E. 42 St., Suite 2400                      Facsimile: (213) 443-3100
   New York, NY 10165
 5 Telephone: (646) 933-1000                     Jomaire Crawford (admitted pro hac vice)
   dstraite@kaplanfox.com                        jomairecrawford@quinnemanuel.com
 6                                               51 Madison Avenue, 22nd Floor
   Amy E. Keller (admitted pro hac vice)         New York, NY 10010
 7 Adam Prom (admitted pro hac vice)
                                                 Telephone: (212) 849-7000
 8 Ten North Dearborn Street, 6th Fl.            Facsimile: (212) 849-7100
   Chicago, Illinois 60602
 9 Tel.: (312) 214-7900                          Josef Ansorge (admitted pro hac vice)
   Akeller@dicellolevitt.com
                                                 josefansorge@quinnemanuel.com
10                                               Carly Spilly (admitted pro hac vice)
11 SIMMONS HANLY CONROY LLC                      carlspilly@quinnemanuel.com
                                                 1300 I Street NW, Suite 900
12 By:       /s/                                 Washington D.C., 20005
   Jason ‘Jay’ Barnes (admitted pro hac vice)    Telephone: (202) 538-8000
13 An Truong (admitted pro hac vice)             Facsimile: (202) 538-8100
   112 Madison Avenue, 7th Floor
14 New York, NY 10016                            Jonathan Tse (CA Bar No. 305468)
   Tel.: (212) 784-6400                          jonathantse@quinnemanuel.com
15 Fax: (212) 213-5949
                                                 50 California Street, 22nd Floor
   mbreit@simmonsfirm.com
16 jaybarnes@simmonsfirm.com                     San Francisco, CA 94111
                                                 Telephone: (415) 875-6600
17                                               Facsimile: (415) 875-6700
     Counsel for Plaintiffs
18
                                                 Attorneys for Defendant Google LLC
19

20

21

22

23

24

25

26

27

28
                                                  -2-               Case No. 5:20-cv-05146-LHK-SVK
                                    JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING TIME FOR
                                                                          PROPOSED REDACTIONS
       Case 5:20-cv-05146-LHK Document 265 Filed 08/12/21 Page 4 of 5




 1                              ATTESTATION OF CONCURRENCE

 2         I am the ECF user whose ID and password are being used to file this Joint Stipulation And
 3 [Proposed] Order Extending Time For Submitting [Proposed] Redactions to the transcript of the

 4 June 2, 2021 hearing. Pursuant to Civil L.R. 5-1(i)(3), I hereby attest that each of the signatories

 5 identified above has concurred in the filing of this document

 6

 7 Dated: August 12, 2021                        By         /s/ Andrew H. Schapiro
                                                      Andrew H. Schapiro
 8
                                                      Counsel on behalf of Google
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   -3-               Case No. 5:20-cv-05146-LHK-SVK
                                     JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING TIME FOR
                                                                           PROPOSED REDACTIONS
       Case 5:20-cv-05146-LHK Document 265 Filed 08/12/21 Page 5 of 5




 1                                      [PROPOSED] ORDER

 2         Pursuant to stipulation of the Parties, the Court hereby ORDERS:

 3         The deadline for the Parties to file their proposed redactions to the June 2, 2021 hearing

 4 transcript shall be extended to August 19, 2021.

 5

 6

 7         IT IS SO ORDERED.

 8 DATED: _______________, 2021                        _______________________________

 9                                                     Hon. Susan van Keulen
                                                       United States Magistrate Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  -4-               Case No. 5:20-cv-05146-LHK-SVK
                                    JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING TIME FOR
                                                                          PROPOSED REDACTIONS
